Case 6:20-cv-00269-ADA Document 25-7 Filed 07/31/20 Page 1 of 6




                     EXHIBIT 6
   CaseCase: 20-1241   Document:
        6:20-cv-00269-ADA        21 25-7
                           Document  Page:Filed
                                            1 07/31/20
                                                Filed: 05/06/2020
                                                           Page 2 of 6




                         Nos. 2020-1241, 2020-1244
                                  IN THE
            United States Court of Appeals
                for the Federal Circuit
                          VOIP-PAL.COM, INC.,
                                              Plaintiff-Appellant,
                                     v.
                               APPLE, INC.,
                                         Defendant-Appellee.
                    ___________________________
                          VOIP-PAL.COM, INC.,
                                               Plaintiff-Appellant,
                                     v.
      AMAZON.COM, INC., AMAZON TECHNOLOGIES, INC.,
                                               Defendants-Appellees.

Appeals from the U.S. District Court for the Northern District of California
       in Case Nos. 5:18-cv-06216-LHK and 5:18-cv-07020-LHK

            JOINT RESPONSE BRIEF FOR APPELLEES

Mark A. Perry                         Daniel T. Shvodian
   Principal Attorney                   Principal Attorney
GIBSON, DUNN & CRUTCHER LLP          PERKINS COIE, LLP
1050 Connecticut Avenue, N.W.        3150 Porter Drive
Washington, D.C. 20036               Palo Alto, CA 94304
(202) 887-3667                        (650) 838-4300
MPerry@gibsondunn.com                 DShvodian@perkinscoie.com

Counsel for Apple Inc.                Counsel for Amazon.com, Inc. and
                                      Amazon Technologies, Inc.
                Additional Counsel Listed on Inside Cover
          Case:
       Case     20-1241    Document:
            6:20-cv-00269-ADA        21 25-7
                               Document  Page:Filed
                                               36 07/31/20
                                                    Filed: 05/06/2020
                                                              Page 3 of 6




construe the pleadings in the light most favorable to the nonmoving party.”

Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

But the Court is not required to “assume the truth of legal conclusions merely

because they are cast in the form of factual allegations.” Fayer v. Vaughn, 649 F.3d

1061, 1064 (9th Cir. 2011) (quotation omitted).

      Subject-matter eligibility under section 101 is a question of law reviewed de

novo. Berkheimer, 881 F.3d at 1365. Sometimes eligibility may turn on underlying

facts, such as whether a claim element or combination is well-understood, routine,

and conventional under Alice step two. Id. at 1368. However, “not every § 101

determination contains genuine disputes over the underlying facts material to the

§ 101 inquiry.” Id. Dismissal on section 101 grounds remains appropriate where

there are no disputed facts material to patent eligibility. See, e.g., Interval Licensing

LLC v. AOL, Inc., 896 F.3d 1335, 1342 n.4 (Fed. Cir. 2018).

                                     ARGUMENT

      The district court correctly determined that all of the asserted claims are di-

rected to patent ineligible subject matter under section 101. Appx9-76. For purposes

of analysis, the district court selected four representative claims that require the same

basic steps:

      1.       receiving identifiers associated with the caller and/or callee;




                                            22
          Case:
       Case     20-1241    Document:
            6:20-cv-00269-ADA        21 25-7
                               Document  Page:Filed
                                               37 07/31/20
                                                    Filed: 05/06/2020
                                                              Page 4 of 6




      2.     searching a database or memory for information about the caller and/or

             callee;

      3.     processing the information of the caller and/or callee;

      4.     classifying the communication between the caller and callee as a system

             or external communication; and

      5.     (a) producing a routing message to establish the communication; or (b)

             not routing the communication (i.e., producing an error message or

             blocking the communication).

See Appx27-39.

      The district court determined that the asserted claims are directed to the ab-

stract “idea of routing a communication based on characteristics of the participants.”

Appx40. Not coincidentally, the same court had previously determined that the rep-

resentative claims asserted by VoIP-Pal in the first wave cases are drawn to the same

abstract idea. First Wave Order at 21 (“The Court finds that claim 1 of the ’815

Patent is directed to the abstract idea of routing a call based on characteristics of the

caller and callee”); id. at 35 (same for claim 74 of the ’005 patent). VoIP-Pal ap-

pealed that decision, and specifically challenged the step one determination.

      While the First Wave Appeal was pending, the district court issued its dismis-

sal order in the second wave cases. VoIP-Pal appealed that order as well, but made




                                           23
           Case:
        Case     20-1241    Document:
             6:20-cv-00269-ADA        21 25-7
                                Document  Page:Filed
                                                38 07/31/20
                                                     Filed: 05/06/2020
                                                               Page 5 of 6




no effort to coordinate the two appeals. Nor did VoIP-Pal identify the cases as “re-

lated” in its briefs filed in either appeal—notwithstanding its obligation to identify

“any case ... that will directly affect or be directly affected by this court’s decision

in the pending appeal.” Fed. Cir. R. 47.5(b). Indeed, the Second Wave Order ex-

pressly identifies the first wave cases as “related” (Appx16); yet, other than a single

citation to the First Wave Order (BB45), VoIP-Pal’s principal brief in this second

wave appeal says nothing about the previous case and does not even note the then-

pending appeal.

       The two appeals are obviously related: they were brought by the same pa-

tentee, asserting claims from the same family of patents with nearly identical speci-

fications and similar issued claims, against (in the case of Apple) the same defend-

ant; they were resolved by the same district court on the same ground; and VoIP-

Pal’s arguments are similar, and in many instances identical, in each appeal. VoIP-

Pal, however, does not even attempt to explain in its principal brief how the claims

asserted in this second wave cases are different from the claims previously asserted

in a way that matters to patent-eligibility, and it should not be permitted to do so for

the first time in its reply brief.

       The Court has already decided (in the First Wave Appeal) that the representa-

tive claims previously selected by VoIP-Pal are not eligible for patenting; accord-

ingly, this Court’s inquiry should be what, if anything, about the claims asserted in




                                          24
          Case:
       Case     20-1241    Document:
            6:20-cv-00269-ADA        21 25-7
                               Document  Page:Filed
                                               39 07/31/20
                                                    Filed: 05/06/2020
                                                              Page 6 of 6




these second wave cases could (or should) lead to a different outcome under section

101. Appellees respectfully submit that there is no meaningful difference when it

comes to eligibility. VoIP-Pal does not contend otherwise in its principal brief; nor

has it given this Court any basis on which it could reach a different result here.

      Even if this Court were to ignore the previous appeal as assiduously as VoIP-

Pal does, the district court correctly determined that the claims asserted in these cases

are ineligible—as Appellees explain in the remainder of this brief.

I.    The District Court Correctly Concluded That The Asserted Claims Are
      Not Patent Eligible

      Under the established framework for patent-eligibility, the Court “must first

determine whether the claims at issue are directed to a patent-ineligible concept,”

such as an abstract idea. Alice, 573 U.S. at 218. This Court has described the step

one inquiry “as looking at the ‘focus’ of the claims, their ‘character as a whole.’”

Elec. Power Grp., 830 F.3d at 1353 (quoting Enfish, LLC v. Microsoft Corp., 822

F.3d 1327, 1335-36 (Fed. Cir. 2016)); see also Internet Patents Corp. v. Active Net-

work, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015).

      If the claims are directed to an abstract idea, they are ineligible unless the

Court finds that the claims recite an “inventive concept” at step two. Alice, 573 U.S.

at 217. The inventive-concept requirement asks whether the claims contain “signif-

icantly more than a patent upon the ineligible concept itself.” Id. at 218 (emphasis

added) (alteration and quotation omitted).



                                           25
